IN THE COURT OF CRIMINAL APPEALS
                         OF TEXAS
                                         NO. WR-83,225-01


                         EX PARTE JEFFERSON HARRIS, Applicant


                 ON APPLICATION FOR A WRIT OF HABEAS CORPUS
                CAUSE NO. 2012-0524-A IN THE 217TH DISTRICT COURT
                            FROM ANGELINA COUNTY


        Per curiam.

                                              ORDER

        Pursuant to the provisions of Article 11.07 of the Texas Code of Criminal Procedure, the

clerk of the trial court transmitted to this Court this application for a writ of habeas corpus. Ex parte

Young, 418 S.W.2d 824, 826 (Tex. Crim. App. 1967). Applicant was convicted of assault and

sentenced to four years’ imprisonment. He did not appeal his conviction.

        Applicant contends, among other things, that because he suffers from post-traumatic stress

disorder or other disorders, he did not know that his pleas of guilty and true were admissions.

        Applicant has alleged facts that, if true, might entitle him to relief. Ex parte Patterson, 993
S.W.2d 114, 115 (Tex. Crim. App. 1999). In these circumstances, additional facts are needed. As

we held in Ex parte Rodriguez, 334 S.W.2d 294, 294 (Tex. Crim. App. 1960), the trial court is the
                                                                                                      2

appropriate forum for findings of fact. The trial court shall order counsel, Jerry Whiteker, to respond

and state whether he believed Applicant was competent and his pleas of guilty and true were

voluntary. The trial court may use any means set out in TEX . CODE CRIM . PROC. art. 11.07, § 3(d).

       If the trial court elects to hold a hearing, it shall determine whether Applicant is indigent.

If Applicant is indigent and wishes to be represented by counsel, the trial court shall appoint an

attorney to represent him at the hearing. TEX . CODE CRIM . PROC. art. 26.04.

       The trial court shall make findings of fact and conclusions of law as to whether Applicant

was competent and his pleas of guilty and true were voluntary. The trial court shall also make any

other findings of fact and conclusions of law that it deems relevant and appropriate to the disposition

of Applicant’s claim for habeas corpus relief.

       This application will be held in abeyance until the trial court has resolved the fact issues. The

issues shall be resolved within 90 days of this order. A supplemental transcript containing all

affidavits and interrogatories or the transcription of the court reporter’s notes from any hearing or

deposition, along with the trial court’s supplemental findings of fact and conclusions of law, shall

be forwarded to this Court within 120 days of the date of this order. If available, the reporter’s

records of the pleas shall also be forwarded with the supplemental record. Any extensions of time

shall be obtained from this Court.



Filed: May 20, 2015
Do not publish